              Case 5:21-mj-00011-JLT Document 16 Filed 03/26/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CHRISTOPHER D. BAKER
   LAURA JEAN BERGER
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                      CASE NO. 5:21-mj-00011-JLT

12                                 Plaintiff,
                                                    [PROPOSED] ORDER UNSEALING REDACTED
13                        v.                        COMPLAINT, ARREST WARRANTS AND
                                                    REDACTED AFFIDAVIT
14   OMAR ALBERTO NAVARRO, DAVID
     DELGADO GONZALEZ, AMAYRANI
15   JARED ARREGUIN, LIZETTE MENDEZ,
     MAYRA GUADALUPE GALVAN, MIGUEL
16   ANGEL MARTINEZ, RANDAL JASON
     NEWELL, JAMES SCOTT GORDON,
17   DANIEL ARMENDARIZ MERCADO,

18                             Defendants.

19

20         Upon application of the United States of America and good cause having been shown,

21         IT IS HEREBY ORDERED that the complaint, arrest warrants, and redacted affidavit in the

22 above-captioned matter are hereby ordered unsealed.

23
     IT IS SO ORDERED.
24

25      Dated:   March 26, 2021                           /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
26
27

28


      ORDER UNSEALING COMPLAINTS
30
